


Exhibit 10.9


FRANKLIN RESOURCES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
As of September 30, 2015
The following sets forth the fees and other payments that non-employee directors
of Franklin Resources, Inc. (“Franklin”) are entitled to receive as members of
the Board of Directors of Franklin (the “Franklin Board”). The Franklin Board
last approved changes in such compensation structure in December 2013 (effective
March 11, 2014).
The non-employee Franklin director designated by the independent directors of
the Franklin Board as the lead independent director of the Franklin Board is
entitled to receive an annual lead director retainer fee of $20,000 (one-fourth
of which is paid quarterly).
Non-employee Franklin directors are entitled to receive an annual Franklin Board
retainer fee of $85,000 (one-fourth of which is paid quarterly), plus $5,000 for
each Franklin Board meeting attended by such director in excess of the five
regularly scheduled Franklin Board meetings per fiscal year, and an annual
equity award valued at $125,000 (rounded up to the nearest whole share) for
approval on the date of each annual organizational meeting of the Franklin
Board.
Non-employee Franklin directors who serve on Franklin Board committees are
entitled to be paid $1,500 per committee meeting attended. Additionally, the
Chairperson of the Franklin Audit Committee is entitled to receive an annual
retainer fee of $15,000 (one-fourth of which is paid quarterly), and the
Chairpersons of the Franklin Compensation Committee and the Franklin Corporate
Governance Committee are each entitled to receive an annual retainer fee of
$10,000 (one-fourth of which is paid quarterly).
In addition, Franklin reimburses directors for certain expenses incurred in
connection with attending Franklin Board and committee meetings as well as other
related events, including travel, hotel accommodations, meals and other
incidental expenses for the director and his or her spouse accompanying the
director in connection with such events. Franklin may also, from time to time,
provide directors and their spouses with token gifts of nominal value.
Franklin also allows directors to defer payment of their directors’ fees, and to
treat the deferred amounts as hypothetical investments in Franklin common stock
or Franklin Templeton mutual funds. The terms of any such deferred payment
arrangements are set forth in separate documentation between Franklin and the
particular directors in accordance with Franklin’s 2006 Directors Deferred
Compensation Plan, as amended and restated.












